ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that LESLIE A. DIENES of NEW BRUNSWICK, who was admitted to the bar of this State in 1981, and who was temporarily suspended from the practice of law on March 25, 1991, and who remains suspended at this time, be disbarred, respondent having been convicted of theft by deception, in violation of N.J.S.A 2C:20-4 and theft by unlawful taking in violation of N.J.S.A 2C:20-3;
And respondent having failed to appear on the return date of the Order to Show Cause;
And good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and respondent is hereby disbarred, effective immediately; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said LESLIE A. DIENES as an attorney at law of the State of New Jersey; and it is further
ORDERED and respondent’s name be stricken from the roll of attorneys of this State, effective immediately; and it is further
ORDERED that LESLIE A. DIENES be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that LESLIE A. DIENES comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with disbarred attorneys; and it is further
*33ORDERED that LESLIE A. DIENES reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs.